DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on March 29th, 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. However, the amendments to the claims have raised new 112 issues as detailed below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the limitations “one uniform filter applied throughout the entire lens”, “globally attenuating all wavelengths of visible light and not further attenuating red wavelengths”, “severely attenuating yellow and orange wavelengths in excess of ninety percent”, “progressively attenuating blue-green wavelengths resulting in a bell-shaped distribution”, “progressively attenuating green wavelengths resulting in a bell-shaped distribution”, and “the transmittance spectrum of blood” are all unclear and render the claim indefinite. 
	Specifically, if one uniform filter is applied throughout the entire lens, it is unclear which element is which, would the lens and filter not be the same thing at that point? if the entirety of the lens is the filter, they are no longer separate elements. Further, it is unclear what “globally attenuating all wavelengths of visible light and not further attenuating red wavelengths” means generally here, and how much “global attenuation” is required before not further attenuating the red wavelengths. Further, severely is a relative term here and it is unclear how attenuated things must be to be considered severely attenuated, as well as being unclear what the ninety percent attenuation is in relation to, is it 90% more attenuated than another filter? Further, it is unclear what exactly is required to meet the limitation of “a bell-shaped distribution” as this is a generic shape and there are no specifics given regarding how the attenuation is progressively performed. Finally, it is unclear what the transmittance spectrum of blood is here, human blood? tiger blood? lizard blood? a specific person’s blood? It is clear this spectrum would be different in a wide variety of scenarios and so it is unclear what this spectrum corresponds to.  
	Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “one filter applied to the lens”, “attenuating all wavelengths of visible light”, “attenuating yellow and orange wavelengths”, “attenuating blue-green wavelengths”, “attenuating green wavelengths”, and “a transmittance spectrum” respectively. 
Regarding claim 6, the limitation “the global attenuation” is unclear and renders the claim indefinite. Specifically, the same reasoning applies to this rejection as the rejection of claim 1 above. Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “the attenuation”. 
Regarding claim 7, the limitation “an optical density greater than or equal to approximately 5 for wavelengths between 575 nanometers and 514 nanometers” is unclear and renders the claim indefinite. Specifically, it is unclear what “an optical density greater than or equal to approximately 5” means as there is no detail/unit/comparison/definition provided here to bring clarity. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “an optical density”. 
Regarding claim 12, the limitation “the filter is a coating or a film applied to the lens” is unclear and renders the claim indefinite. Specifically, claim 1 requires the filter to be “applied throughout the entire lens” so a coating or film would not meet this requirement as the filter would be external to the lens. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the filter is related to the lens”. 
Regarding claim 15, the limitations “a single filter incorporated throughout the entire lens”, “the transmittance spectrum of blood”, “significantly attenuating wavelengths to an optical density of 5 for wavelengths between 575 nanometers and 614 nanometers creating a notch at the wavelengths”, “so that a hunter can follow a blood trail during daylight”,  and “wherein green wavelengths have a bell-shaped attenuation and blue-green wavelengths have a bell-shaped attenuation” are all unclear and render the claim indefinite. 
	Specifically, if one filter is throughout the entire lens, it is unclear which element is which, would the lens and filter not be the same thing at that point? if the entirety of the lens is the filter, they are no longer separate elements. Further, it is unclear what the transmittance spectrum of blood is here, human blood? tiger blood? lizard blood? a specific person’s blood? It is clear this spectrum would be different in a wide variety of scenarios and so it is unclear what this spectrum corresponds to. Further, significantly is a relative term, it is unclear what “an optical density greater than or equal to approximately 5” means as there is no detail/unit/comparison/definition provided here to bring clarity, or what “creating a notch at the wavelengths” means here. Further, it is unclear how “so that a hunter can follow a blood trail during daylight” is intended to limit this claim and impact this invention, is applicant only trying to get a patent that applies during daytime and can only be infringed by a hunter? Finally, it is unclear what exactly is required to meet the limitation of “a bell-shaped distribution” as this is a generic shape and there are no specifics given regarding how the attenuation is performed. 
	Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “a single filter related to the lens”, “a transmittance spectrum”, “attenuating wavelengths to an optical density”, and “wherein green and blue-green wavelengths have an attenuation”. 
Regarding claim 16, the limitations “exhibits a bell-shaped distribution” are unclear and render the claim indefinite. Specifically, it is unclear what exactly is required to meet the limitation of “a bell-shaped distribution” as this is a generic shape and there are no specifics given regarding how the attenuation is performed. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “exhibits a shape”. 
Regarding claim 18, the limitation “the filter is a coating or a film applied to the lens” is unclear and renders the claim indefinite. Specifically, claim 15 requires that the filter is “incorporated throughout the entire lens” and so it is unclear how a coating/film applied externally would be considered “incorporated throughout”. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the filter is applied to the lens”. 

Regarding claims 2, 4, 5, 8-11, 13, 14, 17, and 19, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerns Jr. et al. (US 6,250,759 B1).
Regarding claim 1, Kerns teaches eyewear for hunting, comprising:
an optical lens configured to filter a visible light spectrum to enhance the appearance of blood (See, e.g., eyeglass lens in Figs. 1-3 & Fig. 5 which shows the enhancement of red wavelengths, i.e. blood colors); and
one uniform filter applied throughout the entire lens, the filter configured for globally attenuating all wavelengths of visible light and not further attenuating red wavelengths (See, e.g., column 4 lines 31-60 which explain the filter and Fig. 5 which shows an attenuated transmittance spectrum and note this limitation is met in light of the 112 rejection above), the filter further configured for severely attenuating yellow and orange wavelengths in excess of ninety percent (Note this limitation is met in light of the 112 rejection above because yellow and orange are attenuated), the filter further configured for progressively attenuating blue-green wavelengths resulting in a bell-shaped distribution across the blue-green wavelengths and the attenuation of the blue-green wavelengths is greater than the attenuation of the red wavelengths, the filter further configured for progressively attenuating green wavelengths resulting in a bell-shaped distribution across the green wavelengths and the attenuation of the green wavelengths is greater than the attenuation of the blue-green wavelengths (Note that these limitations are met in light of the 112 rejection above because these wavelength ranges are attenuated), such that the filter mimics the transmittance spectrum of blood (Note this limitation is met in light of the 112 rejection above). 
Regarding claim 2, Kerns teaches the device set forth above and further teaches wherein the colors approximating the spectral profile of blood to the eyewear comprise the red wavelengths having a transmittance region having wavelengths between approximately 575 nanometers and 750 nanometers (See, e.g., Fig. 5 which shows this), and green wavelengths having a transmittance region having wavelengths between approximately 540 nanometers and 575 nanometers and the green wavelengths have a transmittance region that has an amplitude that is less than an amplitude of the red wavelengths region (See, e.g., Fig. 5 which shows this, note that at least at 550nm, amplitude is lower than at 750nm, meeting this limitation), and the blue-green wavelengths having a transmittance region having wavelengths between approximately 450 nanometers and 540 nanometers and have an amplitude that is less than the amplitude of the red wavelengths but more than the amplitude of the green wavelengths (See, e.g., Fig. 5 which shows this, note that least at 450nm amplitude is lower than 750nm but higher than 550nm, meeting this limitation).
Regarding claim 4, Kerns teaches the device set forth above and further teaches wherein narrow-band absorbers are located between a red transmittance region and a green transmittance region at a wavelength at approximately 575 nanometers, and between the green transmittance region and a blue-green transmittance region at a wavelength at approximately 540 nanometers (Note that as Fig. 5 shows a transmittance of under 100% at these wavelengths some light is necessarily absorbed, meeting this limitation as there is no actual structure claimed). 
Regarding claim 5, Kerns teaches the device set forth above and further teaches wherein the filter is configured to operate with a photopic response of an eye (Note that this device is for normal outdoor use while hunting, which necessarily involves the photopic response of the eye during daytime). 
Regarding claim 6, Kerns teaches the device set forth above and further teaches wherein the filter is configured to attenuate wavelengths of light uniformly between approximately 450 and 614 nanometers for the purpose of applying the global attenuation (See, e.g., Fig. 5 which shows all of these wavelengths being attenuated to some degree, thus applying a global attenuation). 
Regarding claim 7, Kerns teaches the device set forth above but lacks an explicit disclosure wherein the filter is configured to attenuate red colors to an optical density greater than or equal to approximately 5 for wavelengths between 575 nanometers and 514 nanometers (Note this limitation is met in light of the 112 rejections above because there is necessarily an optical density).
Regarding claim 8, Kerns  teaches the device set forth above and further teaches wherein the filter is configured to progressively attenuate wavelengths of visible light so that the amplitude of a transmittance decreases with increasing wavelength between a range of wavelengths of approximately 440 nanometers and 575 nanometers (See, e.g., Fig. 5 which shows the amplitude to decrease from 440nm to 575nm generally, and as the claim does not require a specific decrease or the like, this limitation is met).
Regarding claim 9, Kerns teaches the device set forth above and further teaches wherein the filter is configured to transition from a maximum attenuation to minimum attenuation with a midpoint at a transition wavelength (See, e.g., Fig. 5 which shows the max and min attenuations and note that the wavelength halfway between them is a “midpoint” and can be considered a transition wavelength insofar as it splits the wavelengths into two groups).
Regarding claim 10, Kerns teaches the device set forth above and further teaches wherein the transition wavelength is in the range of about 580 nanometers to 620 nanometers (See, e.g., Fig. 5 which shows the midpoint wavelength to be approximately 550nm which is “about” 580nm and meets this limitation).
Regarding claim 11, Kerns teaches the device set forth above and further teaches wherein the filter is comprised of a pigment or dye incorporated into the material of the lens (See, e.g., column 3 lines 27-31 which explain this). 
Regarding claim 12, Kerns teaches the device set forth above and further teaches wherein the filter is a coating of a film applied to the lens (See, e.g., column 3 lines 27-31 which explain this). 
Regarding claim 14, Kerns teaches the device set forth above and further teaches wherein the colors approximating a wavelength of blood on the eyewear have a transmittance at or above 575 nanometers (Note that this limitation is met in light of the 112 rejection above because colors above 575nm are transmitted). 
Regarding claim 15, Kerns teaches eyewear for hunting, comprising: 
an optical lens configured to filter a visible light spectrum to enhance an appearance of blood (See, e.g., lens 10 in Figs. 1-3 and the chart of Fig. 5);
	a single filter incorporated throughout the entire lens configured for transmitting specific colors in the visible light spectrum that exhibit a transmittance spectrum that mimics the transmittance spectrum of blood (See, e.g., column 4 lines 31-60 which explain the filter and Fig. 5 which shows a transmittance spectrum that enhances red colors, i.e. blood colors), the filter configured for significantly attenuating wavelengths to an optical density of approximately 5 for wavelengths between approximately 575 nanometers and 614 nanometers creating a notch at the wavelengths (Note this limitation is met in light of the 112 rejections above as there is necessarily an optical density), and progressively attenuating wavelengths of visible light so that transmittance decreases in amplitude with increasing wavelength between a range of approximately 440 nanometers and 575 nanometers so that a hunter can follow a blood trail during daylight (See, e.g., Fig. 5 which shows the amplitude to decrease from 440nm to 575nm generally, and as the claim does not require a specific decrease or the like, this limitation is met), wherein green wavelengths have a bell-shaped attenuation and blue-green wavelengths have a bell-shaped attenuation (Note this limitation is met in light of the 112 rejection above as these ranges are attenuated).
Regarding claim 16, Kerns teaches the device set forth above and further teaches wherein the filter comprises a predominately red transmittance region between approximately 575 nanometers and 750 nanometers (See, e.g., Fig. 5 which shows this), a green transmittance region between approximately 540 nanometers and 575 nanometers and the green transmittance region has an amplitude that is less than an amplitude of the red transmittance region and exhibits a bell-shaped distribution (See, e.g., Fig. 5 which shows this, note that at least at 550nm, amplitude is lower than at 750nm, meeting this limitation, note the other part of this limitation is met in light of the 112 rejection above as the range has a distribution), and a blue-green transmittance region between approximately 450 nanometers and 540 nanometers and has an amplitude that is less than the amplitude of the red transmittance region but more than the amplitude of the green transmittance region and exhibits a bell-shaped distribution (See, e.g., Fig. 5 which shows this, note that least at 450nm amplitude is lower than 750nm but higher than 550nm, meeting this limitation, note the other part of this limitation is met in light of the 112 rejection above as the range has a distribution).
Regarding claim 17, Kerns teaches the device set forth above and further teaches wherein the filter is comprised of a pigment or dye incorporated into the material of the lens (See, e.g., column 3 lines 27-31 which explain this). 
Regarding claim 18, Kerns teaches the device set forth above and further teaches wherein the filter is a coating of a film applied to the lens (See, e.g., column 3 lines 27-31 which explain this). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerns Jr. et al. (US 6,250,759 B1) in view of Hose (US 9,410,879 B1).
Regarding claims 13 and 19, Kerns teaches the device set forth above but lacks an explicit disclosure wherein the filter is comprised of rare earth minerals.
However, in an analogous optical filter field of endeavor Hose teaches an optical filter made of rare earth metals (See, e.g., column 9 line 66 to column 10 line 8 which explain this). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the filter of Kerns to be a filter of the kind taught by Hose, for the purpose of decreasing the attenuation of the color red (See, e.g., column 10 lines 5-10 of Hose which explain this advantage of the filter). 

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection which include a number of 112b rejections that, after the examiner’s claim interpretation due to the 112b issues, render applicant’s arguments moot. A discussion of the prior art rejections applied will not be possible until the 112b rejections are overcome due to the extensive issues cited above. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872